Order entered March 13, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01470-CV

                       MACARTHUR DAVIS, Appellant

                                        V.

              AMERICAN EXPRESS NATIONAL BANK, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-14257

                                     ORDER

      Before the Court is appellant’s March 12, 2020 motion for an extension of

time to file his brief on the merits. We GRANT the motion. We ORDER the

brief tendered to this Court by appellant on March 12, 2020 filed as of the date of

this order.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE